Interiin Decision #1584

Marrer or Koyazsa
In Visa Petition Proceedings
LOS-N-4466
Decided by Hegionat Vommissioner September #8, 1960

Petition, by. the owner and operator of a 700-acre farm specializing in row”
crops, to accord beneficiary nonimmigrant classification under section 101
(8) Gd) (4) (41), Mmigration and Nationality Act, as am Industral tcaluee
in modern methods of agriculture applicable to the growing of varied vege-
table crops, is denfed since the proposed training program ia unrealistic be-
cause excessive in length (24 months), repetitious, and would consist prin-

+ cipal of actual on tho job cspontones,

This case is before the regional commissioner on appeal from the
district director’s decision denying the petition on the following
grounds:

You presently employ four Japanese industrial (agricultural) trainees; two
having been in your employ since October 3, 1963, and two since February 27,
1964. These trainees were admitted to the United States as tae penencianes
of your petitions approved for a one year training program to enable them to
return to Japan with modern United States farming methods, You have
prolonged thelr stay in the United States to the present time, far exceeding
the une year progiam approved. Nou have failed to establish that you have a
bona fide training program to be concluded within a definite period of time, in-

bor, any training received being incidental thereto. In addition, the present
Program-you have submitted is unrealistic in that it is excessive in length snd

Fepetitions.

‘The petitioner, doing business 1s Koyama Farms, is owner and’
operator of a well-established farm in the State of California. This
farm consists of 700 acres under cultivation. The petitioner special-
izes in what are ordinarily referred to as “row crops” and his need
for workers fluctuates with the various harvests. When interviewed
in August 1965, the petitioner was employing 85 workers including
the four trainees referred to in the district director’s order. Eighty-
three other workers were employed on the farm but they were ac-
tually employees of a contractor who performed the service of lettuce,
cutting and thinning.

404
Interim Decision #1534: _

‘The enefelary fs 21-yeur-vld alive and citizen of Japon pros-
ently residing in Japan. ae

The petitioner proposes to train the heneficiary in modern methods
of growing, harvesting, and marketing of varied vegetable crops.
‘This training is to be accomplished by actual observation and par-
ticipation in the day to day activities of the farm. An outline of 2
training program covering a period éf 24 months has been submitted.
This program covers all the various tasks involved in the operation
of a large “truck” farm and is divided into various periods of time
covering each phase. In addition to the “learning by doing” phases
of the program, an additional period of one month is assigned for
visits to local schools, Farm Bureay meetings, and the Soil Conser-

- yation Office. The petitioner has trained foreign agricultural workers
in the past and presently has four such trainees.

‘When interviewed by a representative of thio Sorvieo in Auguat
1965, the petitioner stated the beneficiary will be employed 8, 10, or
12 hours a day, six or seven days a week depending upon the need
for workers, and that the training will be by actual experience gained
by working in the fields in the same manner as other workers on the
farm. He will be paid $1.40 per hour with no extra compensation

for overtime. The petitioner stated no field trips are planned for the :

beneficiary but that he hopes the beneficiary will be able to make
some field trips on week ends. He proposes to have the beneficiary
attend night school closses in English. The petitioner makes no
dictinotion botwoon the trainers and ather amplaynes except that,

the trainees are supervised by himself or other Japanese speaking ”

supervisory persons. :
“In his brief on appeal, the petitioner contends the district director
- violated 8 CFR 103.2(b) (2) in that he considered derogatory evi-
dence of which he was not aware. Petitioner was certainly aware
of his past-actions concerning the foreign agricultural trainees in his .
employ and could not reasonably believe that the district director
would ignore these actions in considering the instant petition. :
The training program in question extends over a period of two
years. The majority of the crops involved mature over a relatively
short period. In fact the training program contains the statement
that the 700 acres is actually farmed approximately three times year-
ly. In view of the foregoing, it is self-evident that many of the
phases-of training will be repetitious. While it is conceded that
practical experience will increase  person’s efficiency in any line of
endeavor, the intent of the statute involved here is to train rather
than to guin experience, The Service pusilion wiveruing the Tenth

425.
Riterim Decision 461584 -

of wit agricultural training program is w-muiter of f public gevurd ue
* Iset forth in Matter of Saunders; Int. Dec, No. 1866, :

[A careful review of the entire record reveals the district director's
decision’ to deny the petition -was correct, No. evidence has-been _
submitted that warrants disturbing that decision. - The appeal will *
“he dismissed.

‘ORDER: It is ordered that tha, Appeal be and the same is hereby
dismissed. we
